

116 HR 3065 IH: Fallen Heroes Family Travel Act of 2019
U.S. House of Representatives
2019-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3065IN THE HOUSE OF REPRESENTATIVESJune 3, 2019Mr. Rodney Davis of Illinois (for himself, Mr. Norcross, Ms. Escobar, and Mr. Trone) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to provide travel to Dover Air Force Base for family members of members of the Armed Forces who die outside of the United States but not in a theater of combat operations so the family may receive the remains of the deceased, and for other purposes. 
1.Short titleThis Act may be cited as the Fallen Heroes Family Travel Act of 2019. 2.Transportation of remains of casualties; travel expenses for next of kin (a)Transportation for remains of a member who dies not in a theater of combat operationsSection 562 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 1482 note) is amended— 
(1)in the heading, by striking dying in a theater of combat operations; and (2)in subsection (a), by striking in a combat theater of operations and inserting outside of the United States. 
(b)Transportation for familyThe Secretary of Defense shall revise Department of Defense Instruction 1300.18 to extend travel privileges via Invitational Travel Authorization to family members of members of the Armed Forces who die outside of the United States and whose remains are returned to the United States through the mortuary facility at Dover Air Force Base, Delaware. 